PER CURIAM.
Oliver Lee, pro se, appeals from a conviction based on a jury verdict on the charge of robbery.
Appellant contends that the court erred in denying his motion for a new trial.
We have considered appellant’s contentions in light of the record on appeal and the briefs and have concluded that no reversible error has been made to appear. See: Luster v. State, Fla.App.1972, 262 So.2d 910; Cf., State v. Sears, 148 Fla. 89, 3 So.2d 721. We have reached our decision without considering the merits of an affidavit of another prisoner, George Hagin, which purports to absolve appellant of complicity in the commission of the crime for which he was convicted. That information was not considered since it is not properly before us in this appeal. This is not to say that it cannot be brought to the attention of the trial court in an appropriate proceeding.
Therefore, for the reasons stated the judgment appealed from is hereby affirmed.
Affirmed.